Citation Nr: 1227921	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthralgia of the back and the right wrist and elbow, to include as due to an undiagnosed illness.

4.  Entitlement to an increased initial disability rating for residuals of left wrist fracture, currently evaluated as noncompensable from May 1, 2006, and 10 percent disabling from August 18, 2009.

5.  Entitlement to a compensable initial disability rating for residuals of left hand 4th metacarpal fracture.

6.  Entitlement to an increased initial disability rating for healed radial head fracture of the left elbow, currently evaluated as noncompensable from May 1, 2006, and 10 percent disabling from August 18, 2009.

REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to November 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2006 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held at the RO in July 2009, conducted by a Decision Review Officer (DRO).  In May 2012, the Veteran also presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  Transcripts of the hearings are in the claims file.

The issues of entitlement to service connection for headaches and residuals of the right index finger fracture have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for bilateral hearing loss and arthralgia of the back and the right wrist and elbow, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Tinnitus had its onset in active service.

3.  Prior to April 18, 2009, residuals of left wrist fracture were manifested by complaints of occasional stiffness and episodes of deep aching pain, but no limitation of motion was shown.

4.  From April 18, 2009 forward, the Veteran is in receipt of the maximum schedular rating for limitation of motion of the left wrist, and his residuals of left wrist fracture have not been productive of impairment in the ulna, impairment in the radius, or ankylosis.

5.  Residuals of left hand 4th metacarpal fracture have been manifested by complaints of pain and difficulty gripping objects, but no limitation of motion or ankylosis has been shown; this disability has not been found to be equivalent to an amputation.

6.  Prior to April 18, 2009, healed radial head fracture of the left elbow was manifested by complaints of occasional pain, but no limitation of motion was shown.
7.  From April 18, 2009 forward, healed radial head fracture of the left elbow has been manifested by limitation of motion to, at most, 119 degrees of flexion and 0 degrees of extension.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for a compensable initial disability rating from May 1, 2006 and a disability rating in excess of 10 percent from August 18, 2009, for residuals of left wrist fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2011).

3.  The criteria for a compensable initial disability rating for residuals of fracture of left hand 4th metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5227 (2011).

4.  The criteria for a compensable initial disability rating from May 1, 2006 and a disability rating in excess of 10 percent from August 18, 2009, for healed radial head fracture of the left elbow, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected disabilities arise from his disagreement with the initial disability ratings assigned to these conditions following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

Nonetheless, the RO's May 2006 and May 2008 letters informed the Veteran of what evidence was required to substantiate his claim for increased disability rating and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The May 2008 letter advised the Veteran how VA determines the disabilities ratings, to include the specific diagnostic criteria considered by the VA to evaluate the Veteran's service-connected disabilities.  The letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims for increased disability ratings for service-connected disabilities, including private and VA treatment records and by affording him VA examinations.  VA has provided the Veteran with multiple VA examinations in conjunction with the claims for increased disability ratings to ascertain the current level of the Veteran's service-connected disabilities.  38 C.F.R § 3.159(c)(4).  The Board finds that these VA examinations obtained are adequate as they provide sufficient details to determine the severity of the Veteran's service-connected disabilities and were based upon a physical examination of the Veteran and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the VA examination reports of record do not indicate that the Veteran's claims file was reviewed, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disabilities is of primary concern.  As it would not change the objective and dispositive findings made during the VA examinations, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  

Additionally, although VA's duty to assist includes providing the Veteran with a new examination when the available evidence is too old for an evaluation of his current condition, the Board finds that additional VA examinations are not required in this case.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  While the Board realizes that the last VA examination was conducted over two years ago, the Board finds that duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  The Veteran's testimony as to his current complaints is of record.  The Board therefore has had the opportunity to review the evidence as to the severity of the Veteran's service-connected disabilities, since the time of the August 2009 VA fee-based examination.  However, there is no indication that the severity of Veteran's service-connected disabilities worsened such that an increased disability rating is warranted for any of his service-connected disabilities.  In any event, the Veteran has neither advanced an argument that any of the VA examinations of record was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Additionally, VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and supplemental statements of the case (SSOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Law and Regulations

A. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Tinnitus

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  Here, the evidence of record reveals that the Veteran has a current diagnosis of tinnitus.  To that effect, the August 2006 VA examination report noted that tinnitus was present currently and had been verified.

Furthermore, the Board concedes that the Veteran was exposed to acoustic trauma during his period of active duty.  In this regard, the Veteran contends that he was exposed to extensive military noise during active duty.  Specifically, he stated that he served in the Army for five years as a Fire Control Systems Repairman, during which time his duties consisted of testing and repairing all sorts of weapons.  He worked on Bradley's, M-16s and 60 caliber guns.  He also stated that he served in combat and was constantly exposed noise from combat vehicles and garrison and field operations while serving in the South West Asia during the Gulf War.  The Veteran reported that he occasionally used hearing protection.  The Board concludes that the Veteran's statements are competent evidence of exposure to acoustic trauma sustained in service which is noted to be consistent with the Veteran's duties and circumstances in service including serving as a Fire Control Systems Repairman in combat during the Gulf War.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  

In so concluding, the Board notes that the Veteran's statements are also credible because they are consistent with the circumstances of his service.  His personnel records confirm that he served as a Fire Control Systems Repairman, a Military Occupational Specialty which requires direct and general support maintenance on combat vehicles, infantry and artillery fire control systems and equipment, and related test equipment.  In addition, an individual trained in this MOS would perform battlefield damage assessment and repair.  The Board also notes that the Veteran served in Southwest Asia from October 1990 to April 1991 during the Persian Gulf War and received the Kuwait Liberation Medal, indicating noise exposure in combat situations in addition to exposure during basic combat training and advanced individual training. 

Service treatment records, to include the August 1993 separation examination report, are absent for any complaints, notations, or documentation regarding tinnitus.

The Veteran underwent a VA audiology examination in August 2006.  During the examination, the Veteran reported that he noted recurrent tinnitus since 1994 and 1995 that occurred once to twice a week and lasted about, at most, 20 minutes.  The VA examiner noted that tinnitus was never mentioned anywhere in the Veteran's claims file and that the Veteran himself in the history stated that he did not notice it until after discharge.  Therefore, the examiner opined that "it is less likely than not that the current tinnitus is secondary to acoustic trauma in the military and is more likely than not secondary to something that happened secondary to his time in the military."  In February 2008, the same VA examiner gave the exact same opinion and clarified that she meant to state that it was less likely than not that current tinnitus was secondary to acoustic trauma in the military, and more likely than not "subsequent to" his discharge from the military.

However, the Board acknowledges the Veteran's statements at his July 2009 hearing before the DRO regarding the onset of his tinnitus.  The Veteran stated, "I guess I really wasn't paying attention to [ringing in the ears].  I was just thinking things were loud.  But I would say, after I exited the military, you start to pay attention to a lot more things with your body and personal psyche or whatever.  I noticed that I didn't ...seemed like when I heard something ringing.  I'd keep hearing it.  It was kind of a funny deal that I really just kind of ignored."  Although the Veteran previously reported during the VA examinations that he did not notice tinnitus until after his military discharge, he indicates that his tinnitus might have had an earlier onset in service.  Further, he consistently reported that he first noticed tinnitus in 1994 to 1995, which is still in very close temporal proximity to his military separation in November 1993.

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a Veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a Veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Accordingly, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, in these claims, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno, 6 Vet. App. at 469; Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).
The only evidence unfavorable to the claim for service connection in this case consists of the negative VA opinion.  

The Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

B. Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Wrist

Service connection for residuals of left writ fracture was granted in a September 2006 rating decision, and a noncompensable initial disability rating was assigned effective May 1, 2006 under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Subsequently, by a May 2010 rating decision, the RO increased the disability rating for residuals of left wrist fracture to 10 percent effective August 18, 2009.

The Veteran's residuals of a left wrist fracture are currently rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Diagnostic Code 5215 provides for evaluating limitation of motion of the wrist.  Where dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm in either the major or minor hand, a 10 percent rating is provided; this is the maximum schedular rating for limitation of wrist motion for both the dominant and non-dominant hand.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

For VA purposes, full wrist dorsiflexion is from 0 to 70 degrees, and full wrist palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2011).  Full wrist ulnar deviation is from 0 to 45 degrees, and full wrist radial deviation is from 0 to 20 degrees.  Id.

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In an August 2006 VA examination report, the Veteran gave a history of a left wrist fracture injury in service.  He reported current symptoms of occasional stiffness.  He stated that currently there was no pain but that he had episodes deep aching pain that occurred about 1 to 2 times every two weeks.  He also stated that it was not limiting any function and denied that the wrist problems caused him any limitations in his occupation or daily activities.  On physical examination, there was no anatomical defect of the left wrist.  No swelling, heat, instability, weakness, tenderness or redness was shown.  His left wrist had a normal range of motion, with dorsiflexion from 0 to 70 degrees and palmar flexion from 0 to 80 degrees, without evidence of pain; and radial deviation from 0 to 20 degrees and ulnar deviation from 0 to 45 degrees with pain at the end of the ranges of motion.  It was noted that with repetition of these ranges of motion, there was no change in the function of the wrist.  Motor strength of the wrist was 5 out of 5.  On x-ray of the left wrist, there was slight left ulnar styloid deformity possibly consistent with previous healed fracture.  

At the July 2009 DRO hearing, the Veteran testified that the worst problem with his left wrist condition was pain.

On an August 2009 VA fee-based joints examination, the Veteran reported weakness, stiffness, giving way, lack of endurance, fatigability, tenderness and pain in the left wrist.  He denied swelling, heat, redness, locking, deformity, drainage, effusion, subluxation or dislocation.  He reported experiencing flare-ups as often as three times per day, lasting for an hour and a half each time.  The Veteran stated that during the flare-ups, he experienced pain, stiffness, weakness, giving way, lack of endurance, fatigability and tenderness in the left wrist.  The Veteran was not receiving any treatment for this condition and it had not resulted in any incapacitation.  Regarding overall functional impairment, the Veteran reported loss of grip strength due to pain, weakness, stiffness, giving way, lack of endurance, fatigability and tenderness in the left wrist.  Range of motion testing revealed 68 degrees of dorsiflexion, 51 degrees of palmar flexion, 20 degrees of radial deviation, and 36 degrees of ulnar deviation, with pain starting at the end of the ranges of motion.  On repetitive range of motion, the dorsiflexion was to 65 degrees; palmar flexion was to 50 degrees; radial flexion was to 20 degrees and ulnar deviation was to 35 degrees.  The examiner noted that the after repetitive use, joint function was additionally limited by pain but not by fatigue, weakness, lack of endurance or incoordination.  

At the May 2012 Board hearing, the Veteran testified that he experienced pain and stiffness in the left wrist, which affected his overall grip strength in the left hand.

After carefully reviewing the evidence of the record, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable initial disability rating from May 1, 2006, and a disability rating in excess of 10 percent from August 18, 2009, for residuals of left wrist fracture.
Initially, the Board finds that there is no evidence of left wrist ankylosis (Diagnostic Code 5214), nonunion of the ulna and radius (Diagnostic Code 5210), or impairment of either the ulna or radius with nonunion (Diagnostic Codes 5211 and 5212) at any time during the period on appeal.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Prior to August 18, 2009, although the August 2006 VA examination specifically noted the Veteran's symptoms of occasional stiffness and episodes of deep aching pain occurring about weekly, the examination report shows that the Veteran's left wrist retained a full range of dorsiflexion, palmar flexion, radial deviation and ulnar deviation, with no pain or pain at the end of the range of motion.  With no limitation of motion shown, Diagnostic Code 5215 does not provide for a compensable rating.  Further, the August 2006 VA examiner specifically noted that there was no change in the function of the wrist with repetition of the ranges of motion and the Veteran denied any limitation of function or limitation in his occupation or daily activities.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Thus, the Board finds that a compensable initial disability rating is not warranted for the period prior to August 18, 2009.

From August 18, 2009 forward, the August 2009 VA fee-based examination shows left wrist dorsiflexion to no less than 65 degrees, palmar flexion to no less than 50 degrees, radial deviation to no less than 20 degrees, and ulnar deviation to no less than 35 degrees.  Although the examiner noted that the joint function was additionally limited by pain after repetitive use, additional loss of motion was, at most, 3 degrees.  As the Veteran's left wrist has clearly retained motion, there is no evidence of ankylosis.  The Board acknowledges that the Veteran's left wrist pain and limitation of motion; however, Diagnostic Code 5215 does not provide for a rating in excess of 10 percent.  Thus, he is in receipt of the maximum schedular evaluation available based upon limitation of wrist motion, for the period from August 18, 2009.

As noted above, since there is no evidence of left wrist ankylosis or impairment analogous to ankylosis at any time during the appeal period, the Board concludes that Diagnostic Code 5214 is not applicable in the instant case.  In addition, the medical evidence of record does not indicate, and the Veteran does not allege that he has a loss of use of the left hand due to the service-connected disability which would warrant consideration of Diagnostic Code 5125.  Accordingly, as the preponderance of the evidence of record is against the claim for increased disability ratings for residuals of left wrist fracture, the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.
Left Hand

The Veteran's residuals of left hand 4th metacarpal fracture have been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227, for ankylosis of this digit.  Under Diagnostic Code 5227, a maximum noncompensable disability rating is warranted where there is favorable or unfavorable ankylosis.

The August 2006 VA examination report noted that the Veteran's left hand was normal to appearance, without deformity, amputation, ankylosis, erythema or swelling.  There was no tenderness to palpation of the hand.  All the digits had a full range of motion and the intrinsic muscles of the hand were normal with active range of motion.  There was no change in the function with repetition.  The motor strength of the hand, including the grip strength was 5 out of 5.  Dexterity was normal.  No atrophy was shown.  On x-ray of the left hand, there was a healed fracture to the left distal metacarpal consistent with an old boxer's fracture.  

In the August 2009 VA fee-based joints examination, the Veteran's left ring finger showed a full range of motion with 110 degrees of interphalangeal proximal joint, 90 degrees of metacarpophalangeal joint, and 70 degrees of interphalangeal distal joint.  The examiner noted that the left hand function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray of the left hand was within normal limits.  The diagnosis was status post left distal metacarpal fracture.

At the May 2012 Board hearing, the Veteran testified that he was able to move his 4th finger and touch the palm with the tip of the finger.  He stated that "I can't just grip."

After reviewing the claims file, the Board finds that the Veteran is not entitled to a compensable initial disability rating for his residuals of left hand 4th metacarpal fracture.  The objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.  As noted above, he is receiving the maximum evaluation available based on ankylosis of the ring finger.

The Board has considered other potentially applicable Diagnostic Codes to evaluate the Veteran's left hand disability.  Diagnostic Code 5230 provides for a maximum noncompensable disability rating where there is any limitation of motion of the ring finger.  As noted above, both the August 2006 and August 2009 VA examinations revealed that the Veteran did not experience any limitation of motion in his left ring finger.  As such, this diagnostic code is not for application.

A Note to Diagnostic Code 5227 states that the rater should also consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a.

However, there is no evidence of limitation of motion of other digits or interference with overall function of the left hand.  Specifically, the August 2006 VA examination noted that all the digits retained a full range of motion and the intrinsic muscles of the left hand were normal with no change in the function with repetition.  The motor strength of the hand, including the grip strength, was 5 out of 5, and dexterity was normal.  Similarly, the August 2009 VA examination report shows that the Veteran retained a full range of motion in all his left hand digits.

A Note to Diagnostic Code 5227 also states that consideration should be given as to whether evaluation as amputation is warranted.  In reviewing the record, the Veteran's left ring finger disability cannot be considered equivalent to amputation, as he still has his left ring finger and function in all parts of the finger, even if he does report pain and weakened grip strength.

The Board acknowledges the Veteran's contentions that his left ring finger disability warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

As such, the Board finds that entitlement to a compensable initial disability rating for the Veteran's residuals of left hand 4th metacarpal fracture has not been established.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Left Elbow

Service connection for healed radial head fracture of the left elbow was granted in a September 2006 rating decision, and a noncompensable initial disability rating was assigned effective May 1, 2006 under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5205.  Subsequently, by a May 2010 rating decision, the RO increased the disability rating for healed radial head fracture of the left elbow to 10 percent effective August 18, 2009, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5206.

Diagnostic Code 5206 contemplates limitation of flexion of the forearm.  Because the Veteran is right-handed, as noted in the report of his August 2009 VA fee-based joints examination, the ratings for the minor (non-dominant) upper extremity are applicable.  Diagnostic Code 5206 provides for 10, 20, 30, and 40 percent evaluations when flexion of the minor arm is limited to 100 degrees, 70 degrees, 55 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  Similarly, Diagnostic Code 5207 contemplates limitation of extension of the forearm, and provides for 10, 20, 30, and 40 percent ratings when extension of the minor arm is limited to 60 degrees, 90 degrees, 100 degrees, and 110 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

In the August 2006 VA examination report, the Veteran gave a history of a left elbow fracture injury in service.  He stated that a chipped bone was found on x-ray at that time.  He reported that occasionally, he would experience pain when he bumped the elbow.  He denied any swelling, heat or redness, stiffness, flare-ups, or surgery.  He experienced aching pain in the joint with repetitive pushups.  On physical examination, there was no tenderness over the elbow.  The Veteran had a normal range of motion of the elbow, which was 0 degrees of extension and 145 degrees of flexion.  It was noted that no pain was shown with the range of motion and that there was no change in the function of the elbow with repetition of the range of motion.  There was also no swelling, erythema or increased warmth of the elbow.  The motor strength was 5 out of 5, and there was no laxity of the elbow.  X-ray of the left elbow revealed a healed radial head fracture, noted with good anatomical alignment and unremarkable articular margins; the surrounding soft tissue was normal.

On the August 2009 VA fee-based joints examination, the Veteran reported weakness, stiffness, swelling, lack of endurance, fatigability, tenderness and pain in the left elbow.  He denied heat, redness, giving way, locking, deformity, drainage, effusion, subluxation or dislocation.  He reported experiencing flare-ups as often as three times per week, lasting for about five hours each time.  The Veteran stated that during the flare-ups, he experienced limitation of motion, pain, weakness, stiffness, swelling, lack of endurance, fatigability and tenderness in the left elbow.  The Veteran stated that his condition did not result in any incapacitation.  Regarding overall functional impairment, he reported limited use and loss of range of motion due to pain, weakness, stiffness, swelling, lack of endurance, fatigability and tenderness in the left elbow.  On physical examination, weakness, tenderness and guarding of movement were shown on the left elbow.  However, there were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, misalignment, drainage, or subluxation.  The examiner noted that upon examination of the elbow there was no ankylosis.  Range of motion testing revealed 117 degrees of flexion, 0 degrees of extension, 85 degrees of supination and 80 degrees of pronation.  On repetitive range of motion, the flexion was to115 degrees; extension was to 50 degrees; supination was to 85 degrees; and pronation was to 80 degrees.  The examiner noted that after repetitive use, joint function was additionally limited by pain, fatigue and weakness, but not by lack of endurance or incoordination.  Pain had the major functional impact.

At the May 2012 Board hearing, the Veteran testified that he was able to move his arm quite a bit doing routine things but would experience occasional stiffness and sharp pain for about 20 to 30 minutes and discomfort with more use.  He stated that taking medication provided relief occasionally.

The evidence of record does not support a compensable initial disability rating from May 1, 2006 or a disability rating in excess of 10 percent from August 18, 2009 for the Veteran's service-connected healed radial head fracture of the left elbow under the provisions of Diagnostic Code 5206 or Diagnostic Code 5207.

Prior to August 18, 2009, on the August 2006 VA examination, the Veteran's left elbow had a full range of motion, with flexion to 145 degrees and extension to 0 degrees.  Although the Veteran reported occasional pain, especially with repetitive movement, on clinical examination, no pain was shown with the range of motion and there was no change in the function of the elbow with repetition of the range of motion.  See Deluca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  Accordingly, as the left elbow flexion was not limited to 100 degrees or less, and extension was not limited to 45 degrees or less, a compensable initial disability rating for the left elbow under Diagnostic Codes 5206 or 5207 is not for application.

From August 18, 2009 forward, the range of motion of the left elbow was noted, at the August 2009 VA examination, to show flexion to 117 degrees and extension was to 0 degrees.  Although it was noted that after repetitive use, the joint function was additionally limited by pain, fatigue, and weakness, the additional limitation of motion resulted in loss of only 2 degrees of flexion.  See id.  The Veteran's assertions with respect to the functional loss he experiences due to his left elbow pain are recognized.  However, even if the pain resulted in some limitation of motion, there is no evidence that constitutes functional loss meriting a higher disability rating than that currently assigned.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5206.  Accordingly, as the left elbow flexion was not limited to 90 degrees or less, and extension was not limited to 75 degrees or more, a disability rating greater than 10 percent for healed radial head fracture of the left elbow under Diagnostic Codes 5206 or 5207 is not for application.

Other diagnostic codes pertaining to the elbow have also been considered to evaluate whether a higher evaluation is warranted under an alternate diagnostic code.  See Schafrath V. Derwinski, 1 Vet. App. 589, 595 (1991).  However, as no limitation of motion shown prior to August 18, 2009, a compensable initial rating is not warranted under Diagnostic Code 5003.  Further, from August 18, 2009 forward, there is no x-ray evidence that the Veteran has degenerative arthritis affecting more than one major joint in the left elbow; therefore, a disability rating greater than 10 percent is not warranted under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The record also does not show evidence of nonunion or impairment of the left arm ulna or radius, or other impairment of the left upper extremity not already considered in this decision.  Accordingly, these alternate diagnostic codes are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5208, 5209, 5210, 5211, 5212, 5213.  As there is no evidence of immobility in the Veteran's left elbow at any time during the period on appeal, an increased disability rating is not warranted under Diagnostic Code 5205.

Because the preponderance of the evidence does not even come close to reflecting limitation of flexion to 70 degrees, limitation of extension of the left elbow to 75 degrees or more, or functional loss beyond that already contemplated in the currently assigned disability ratings, the preponderance of the evidence is against the Veteran's claim for an increased initial disability rating for healed radial head fracture of the left elbow.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


Additional Considerations

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left wrist, left hand and left elbow disabilities, there is no evidence of record that would warrant a rating in excess of those assigned for the Veteran's service-connected disabilities during any of the periods on appeal.  See Fenderson, 12 Vet. App. at 126.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that any of the Veteran's disabilities is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that any of his service-connected disabilities has caused frequent periods of hospitalization or marked interference with employment.  Additionally, and of greater import, the Board finds that the relevant rating criteria to evaluate each service-connected disability reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable initial disability rating from May 1, 2006 and a disability rating in excess 10 percent from August 18, 2009, for residuals of left wrist fracture, is denied.

Entitlement to a compensable initial disability rating for residuals of left hand 4th metacarpal fracture is denied.

Entitlement to a compensable initial disability rating from May 1, 2006 and a disability rating in excess 10 percent from August 18, 2009, for healed radial head fracture of the left elbow, is denied.


REMAND

Bilateral Hearing Loss

The Veteran was afforded VA examinations in August 2006 and February 2008 in connection with his hearing loss claim.  Audiometric findings reflect bilateral hearing loss as required under 38 C.F.R. § 3.385.  Furthermore, as discussed above in the section for the Veteran's tinnitus claim, military acoustic trauma is conceded in this case.  However, the examiner opined that "it is less likely than not that current threshold values are secondary to acoustic trauma in the military."  In so doing, the VA examiner noted that both the Veteran's service enlistment and separation testing showed normal hearing sensitivity at all frequencies tested.  See the August 2006 and February 2008 VA examination audiology report.

The August 2006 and February 2008 VA examiner's opinion appears to be in contrast with the Court's holding in two controlling cases.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Moreover, the record contains a December 2010 private audiologist's opinion that "it cannot be ruled out that [the Veteran's] past history of acoustic trauma and exposure to hazardous noise while in the military are contributing factors to his current hearing threshold levels and tinnitus."

Furthermore, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claim for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  As the August 2006 and February 2008 VA examinations took place before March 2010, the VA examiner did not have the benefit of Training Letter 10-02.
Here, it would have been helpful had the August 2006 and February 2008 VA examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that clarifying medical opinions are necessary to determine the nature and etiology of the Veteran's bilateral hearing loss.

Arthralgia of the Back and the Right Wrist and Elbow

Although the Veteran was afforded a VA Gulf War examination in August 2006, this examination failed to provide any meaningful opinions as to the etiology of the Veteran's claimed disorder.  See Barr, 21 Vet. App. at 311.

First, it does not appear that the VA examiner ever reviewed the Veteran's entire medical history, as embodied in the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The August 2006 VA examiner noted that arthralgias were present in the joints where fracture was documented.  In this regard, the Veteran reported that he injured his right hand in November 1989, after which time he was evaluated for the injury and was told that he had a fracture.  However, service treatment records reflect that the Veteran sustained an injury to his right index finger with laser in 1989.  Inservice radiologic consultation report demonstrated acute fracture involving the base of the middle phalanx of the right index finger.  However, no complaints or findings regarding the right wrist or elbow were noted.

Furthermore, the VA examination report is ambiguous as to the current diagnosis of the Veteran's arthralgia.  Arthralgia, by definition, simply means joint pain.  However, it is not clear whether this joint pain is attributable to a diagnosable disease or disability, or to an undiagnosed illness.  Further, with regard to the etiology of arthralgia, the VA examiner noted that arthralgia of the joints reported by the Veteran was the result of his in-service injuries.  However, the examiner failed to indicate which specific joints were associated with the injuries or the nature of the injuries incurred in service.  As such, the question regarding the possible relationship of arthralgia of the right wrist and elbow to any injury incurred in military service remains unresolved.

Additionally, the examiner failed address arthralgia of the back.  Relative to the Veteran's back pain, the Board notes that service treatment records, including the August 1993 separation examination report, show multiple complaints of back pain during service.  Nevertheless, the evidence of record is devoid of any medical opinion as to the relationship of any current back disorder to military service.

As such, the Board finds that a remand is required to obtain another VA examination wherein the examiner clarifies the current diagnoses for the Veteran's arthralgia of the back and right wrist and elbow and provides a medical opinion as to whether any current back, or right wrist or elbow disorder is related to his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated and complete VA treatment records from June 2011 to the present.

2.  The RO/AMC should refer the Veteran's claims folder to a suitably qualified VA examiner other than the August 2006 and February 2008 VA audiology examiner to obtain an opinion as to the nature and etiology the Veteran's bilateral hearing loss.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The VA examination should be conducted in accordance with Training Letter 10-02 (March 2010).

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It should be noted that significant military noise exposure is conceded in this case.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's bilateral hearing loss is the result of his military service, including military noise exposure.

In doing so, the examiner should consider and attempt to address the December 2010 private audiologist's opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In providing these opinions, the examiner should discuss medically known or theoretical causes of hearing loss and describe how this disorder which result from noise exposure generally present or develop in most cases, as distinguished from how they develop from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO/AMC should also afford the Veteran a VA examination to determine the nature and etiology of arthralgia of the back and the right wrist and elbow.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Thereafter, the VA examiner should address the following: 

(a) Is the Veteran's arthralgia of the back and the right elbow and wrist due to a diagnosed disease or disability?

(b) If the answer to (a) is in the affirmative, the examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any of the underlying disease or disability began during service or is casually linked to any incident in service.

(c) If any condition cannot be attributed to a known diagnosis, the examiner should so note and provide an opinion as to whether the condition is attributed to an undiagnosed illness.  The examiner should also determine whether the Veteran has a medically unexplained chronic multi-symptoms illness (a cluster of signs or symptoms, and specifically to include chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome).

The examiner is advised that an undiagnosed illness is defined as a condition that by history, physical examination, and laboratory test cannot be attributed to a known clinical diagnosis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the above development has been completed, the RO/AMC should readjudicate the issues of entitlement to service connection for bilateral hearing loss and arthralgia of the back and the right elbow and wrist.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


